IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


DENNIS B. STITZEL AND
PATRICIA O. STITZEL,

      Petitioners,

 v.                                                      Case No. 5D17-1674

CHAM-CAP, INC.,

      Respondent.

________________________________/

Opinion filed June 23, 2017

Petition for Writ of Prohibition,
Charles Roberts, Respondent Judge.

Carla T. Reece, Melbourne, for Petitioners.

No Appearance for Respondent.


PER CURIAM.

      Dennis and Patricia Stitzel seek a writ of prohibition challenging the denial of their

motion to disqualify the trial judge. The Stitzels contend that the trial judge erred by

denying their legally sufficient motion. We agree.

      Our opinion in Shuler v. Green Mountain Ventures, Inc., 791 So. 2d 1213 (Fla. 5th

DCA 2001), controls the disposition of this case. In Shuler, we stated:

             A motion to disqualify is legally sufficient if the facts alleged,
             assumed to be true, would cause a reasonable person to have
             a well-founded fear that he or she will not receive a fair trial
               from the assigned judge. State v. Shaw, 643 So. 2d 1163,
               1164 (Fla. 4th DCA 1994). The fear of judicial bias must be
               objectively reasonable. Id. The subjective fear of a party
               seeking the disqualification of a judge is not sufficient.
               Kowalski v. Boyles, 557 So. 2d 885 (Fla. 5th DCA 1990).
               Rather, the facts and reasons given for the disqualification of
               a judge must tend to show personal bias or prejudice. Levine
               v. State, 650 So. 2d 666 (Fla. 4th DCA 1995).
791 So. 2d at 1215. Applying this standard, the allegations made in the Stitzels’ motion

to disqualify the trial judge are legally sufficient.

       PROHIBITION GRANTED.


SAWAYA, ORFINGER and EISNAUGLE, JJ., concur.




                                                2